       Case:2:20-cv-02675-PBT
       Case  20-1941 Document:  1-1 Page:
                              Document 2-3 22    Date Filed:Page
                                           Filed 06/05/20    05/07/2020
                                                                 1 of 20




               IN THE UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

_________________________________
                                 :                  Docket No. ______________
In Re:                           :
                                 :                  Inmate No. : AM 9786
Major G. Tillery,                :
                                 :                  Confinement: SCI Chester
                  Movant Pro Se. :                  500 E. 4th Street
________________________________ :                  Chester, PA 19013


        MEMORANDUM OF LAW IN SUPPORT OF PETITIONER'S MOTION
      PURSUANT TO 28 U.S.C. § 2244 FOR ORDER AUTHORIZING DISTRICT
        COURT TO CONSIDER SECOND PETITION FOR WRIT OF HABEAS
                                 CORPUS

I.    INTRODUCTION

      Petitioner, Major G. Tillery ("Tillery"), submits this Memorandum in

support of his Motion for Order Authorizing District Court to Consider Second

Petition for Writ of Habeas Corpus.

      Petitioner's Second Petition for Writ of Habeas Corpus (Petition) proves

factual innocence and gross prosecutorial misconduct, violating Major Tillery's

right to due process and a fair trial. Newly discovered evidence proves that the

Commonwealth obtained Tillery's conviction by intentionally manufacturing and

presenting false evidence, as well as suppressing exculpatory and impeachment
        Case:2:20-cv-02675-PBT
        Case  20-1941 Document:  1-1 Page:
                               Document 2-3 23    Date Filed:Page
                                            Filed 06/05/20    05/07/2020
                                                                  2 of 20




evidence. The Commonwealth's actions caused a fundamental miscarriage of

justice that warrants the reversal of Tillery's conviction.

       The Petition includes the declarations, under penalty of perjury, of Emanuel

Claitt ("Claitt") and Robert Mickens ("Mickens"), corroborated by additional

witnesses and documentary evidence. Claitt and Mickens were the only fact

witnesses at Tillery's trial for the shootings of Joseph Hollis and John Pickens.

There was no physical evidence implicating Tillery, and Claitt was the sole alleged

witness to the shooting itself. Both witnesses now state that their trial testimony

was entirely false, that they were not at the scene of the shootings, and that their

testimony was, in actuality, fabricated and scripted by the Commonwealth.

       Based on Claitt's declarations and the supporting evidence in this Petition,

Tillery's alleged co-conspirator, William Franklin ("Franklin"), was granted an

evidentiary hearing by the Superior Court of Pennsylvania following an initial

dismissal on timeliness grounds by the Pennsylvania (PCRA) court.1 But despite

making the same arguments, Petitioner has yet to receive any hearing on the merits

of his claims.




   1
      Mickens did not testify against Franklin during Franklin's trial in 1980, so
Franklin's PCRA was based entirely on Claitt's declarations.

                                           2
       Case:2:20-cv-02675-PBT
       Case  20-1941 Document:  1-1 Page:
                              Document 2-3 24    Date Filed:Page
                                           Filed 06/05/20    05/07/2020
                                                                 3 of 20




      This Petition makes out a prima facie showing that "but for constitutional

error, no reasonable factfinder would have found [Petitioner] guilty" of first degree

murder, and that the information contained therein "could not have been

discovered previously through the exercise of due diligence." 28 U.S.C. §

2244(b)(2)(B).


II.   FACTUAL SUMMARY

      On October 22, 1976, Philadelphia police received a call to a poolroom in

North Philadelphia. Inside, police discovered the dead body of Joseph Hollis.

Around the corner from the poolroom, police found John Pickens bleeding from a

gunshot wound. Pickens survived his injuries.

      As more fully discussed in the attached Petition, no physical evidence was

presented against Tillery. No fingerprints were taken on the scene. None of the

physical evidence recovered was linked to Tillery at all. Car keys found in the

poolroom were identified as belonging to another individual, Fred Rainey, who

was not charged; likewise, eighteen hundred dollars from the poolroom was

released to Alfred Clark, who was detained in a car stop shortly after the shooting,

but who was likewise not charged. The surviving victim, John Pickens, gave a

written and oral statement to police in which he stated that "Dave" and "Rickie"



                                          3
        Case:2:20-cv-02675-PBT
        Case  20-1941 Document:  1-1 Page:
                               Document 2-3 25    Date Filed:Page
                                            Filed 06/05/20    05/07/2020
                                                                  4 of 20




committed the shooting, but the prosecution never subpoenaed Pickens at trial. Pa

294-300.

       No one was charged for this homicide and assault until the spring of 1980,

when Emanuel Claitt was questioned by police detectives. Claitt, a serial jailhouse

informant who had 28 open charges against him at the time - at trial he claimed

that he had eight - provided a written statement inculpating Tillery and Franklin

and later testified at both the trial of William Franklin, in November/December

1980, and Tillery's trial five years later, in May 1985. Claitt was the only

eyewitness identifying Tillery as the shooter.2

       Mickens did not testify to seeing the shootings. He testified that he was

recruited by Tillery to serve as a lookout, was outside the poolhall when the

shootings took place, and heard shots ring out inside the building.

       Tillery was convicted of murder in the first degree and sentenced to life

without the possibility of parole in December 1986. Thirty years later, Claitt and

Mickens made declarations, under penalty of perjury, which led to the filing of

Tillery's third PCRA petition on June 15, 2016. Pa 1-19.




   2
       Commonwealth v. Tillery, No. 3297 Philadelphia 1986, 563 A.2d 195, pp. 3-
5 (Pa. Super. 1989) (unpublished memorandum) (summary of case). Pa 394-407.

                                          4
       Case:2:20-cv-02675-PBT
       Case  20-1941 Document:  1-1 Page:
                              Document 2-3 26    Date Filed:Page
                                           Filed 06/05/20    05/07/2020
                                                                 5 of 20




      Tillery refers the Court to his Petition for a more complete description of the

Commonwealth's misconduct, as revealed by Claitt and Mickens. Essentially, and

in the most basic sense, the entirety of the substantive testimony at trial was

manufactured. Claitt was not present during the events of the shooting, nor was he

present at the alleged events leading up to the shooting, which supplied a motive.

Claitt's account of being attacked by Tillery in 1982, after he testified in William

Franklin's trial, was likewise false. Similarly, Mickens was not at the scene during

the shooting and was never recruited by Tillery to be a look-out. Pa 1-19.

      Claitt also lied about the circumstances leading up to his alleged confession.

At trial, he testified that he provided police, out of altruism and with no

expectation of reward, with information about both the Goodwin case and a

number of other cases, including the Hollis shooting. In actuality, Claitt was

threatened with charges for Goodwin's murder, was coerced into providing false

testimony, and offered inducements of leniency, including dismissals of open

charges - deals which were concealed from Tillery by the Commonwealth:

            The Commonwealth concealed the very existence of 13 open charges

             for robbery ("May 1980 robbery charges"), for which Claitt was

             arrested on May 16, 1980, four days before he gave his first written

             statement inculpating Tillery, for which the complaint was filed the


                                           5
       Case:2:20-cv-02675-PBT
       Case  20-1941 Document:  1-1 Page:
                              Document 2-3 27    Date Filed:Page
                                           Filed 06/05/20    05/07/2020
                                                                 6 of 20




             month of William Franklin's trial, and which the Commonwealth

             dismissed after Franklin's trial.

            The Commonwealth instructed Claitt to testify, falsely, that he had

             "no deal" on a separate set of robbery charges ("1983 robbery

             charges"), which were open at the time Tillery was tried. After

             Tillery's trial, the Commonwealth dismissed all the charges.

            The Commonwealth instructed Claitt to testify, falsely, that he made

             an "open plea" on charges to which he actually had an agreement to

             receive no more than 10 years ("1978-1980 charges").

      As an inducement to testify falsely, homicide detectives arranged for Claitt's

and Mickens' girlfriends to visit privately with them in the Police Administration

Building (PAB) interview rooms. These visits are documented in the attached PAB

logs, which Tillery obtained from another prisoner, Andre Harvey, who raised the

same issue in his own appeals against the same detectives (Lawrence Gerrard and

Ernest Gilbert). Identical misconduct by Detectives Gerrard and Gilbert in another

case resulted in the reversal of a conviction for voluntary manslaughter. See

Commonwealth v. Lester, 572 A.2d 694 (Pa. Super. 1990).

      The Commonwealth also suppressed the fact that Claitt was placed in a

police van with Mickens which rode "back and forth from police headquarters to


                                           6
            Case:2:20-cv-02675-PBT
            Case  20-1941 Document:  1-1 Page:
                                   Document 2-3 28    Date Filed:Page
                                                Filed 06/05/20    05/07/2020
                                                                      7 of 20




the county prison on State Street" for hours while Claitt pressured Mickens. Pa 4,

17.

           Petitioner asserts claims of factual innocence, that the entirety of the

testimony against him at trial was fabricated by the Commonwealth, that the

Commonwealth knowingly permitted this perjured testimony to stand uncorrected,

and that the Commonwealth failed to disclose this exculpatory evidence to him,

both at trial and during the 36-plus years he has been incarcerated.


III.       ARGUMENT

      A.         PETITIONER MEETS THE REQUIREMENTS OF
                 28 U.S.C. § 2244(b)(2)
           1.    Standard of Review
           In order to file a successive petition for writ of habeas corpus, a petitioner

must demonstrate that he has alleged "a prima facie showing that the application

satisfies the requirements of § 2244(b)(2)". 28 U.S.C. § 2244(b)(3)(C).

           The prima facie showing required by § 2244(b)(3)(C) is a modest one. It

requires only "a sufficient showing of possible merit to warrant a fuller exploration




                                               7
        Case:2:20-cv-02675-PBT
        Case  20-1941 Document:  1-1 Page:
                               Document 2-3 29    Date Filed:Page
                                            Filed 06/05/20    05/07/2020
                                                                  8 of 20




by the district court." Goldblum v. Klem, 510 F.3d 204, 219 (3rd Cir. 2007)

(quoting Bennett v. United States, 119 F.3d 468, 469 (7th Cir. 1997)).3

       As in any context where a court determines the existence vel non of a prima

facie showing, credibility determinations should not be attempted. 28 U.S.C. §

2244(b)(2)(B) ("The facts underlying the claim, if proven . . .") (emphasis added).

"A more extensive inquiry" is left to the District Court, after an appropriate

evidentiary hearing. Goldblum, 510 F.3d at 220.


       2.    No Reasonable Factfinder Would Have Found Tillery Guilty of
             the Underlying Offense
       The two witnesses on whose testimony Tillery's conviction depended state

that their substantive testimony was entirely false. They recount circumstances in

which their perjured testimony was extorted from them through threats of prison

time. Inducements were provided, including promises of leniency and sexual




   3
       Accord In re Holladay, 331 F.3d 1169, 1173 (11th Cir. 2003); Bell v. United
States, 296 F.3d 127, 128 (2nd Cir. 2002) Reyes-Requena v. United States, 243
F.3d 893, 899 (5th Cir. 2001); Thompson v. Calderon, 151 F.3d 918, 925 (9th Cir.
1998); see also Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 253
(1981), 450 U.S. 248, 253 (1981) ("burden of establishing a prima facie case . . . is
not onerous"); St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 506 (1993) (prima
facie showing is "minimal"); Johnson v. Love, 490 F.3d 658, 663 (3rd Cir. 1994)
("some reason to believe" claim "might" succeed).

                                          8
       Case:2:20-cv-02675-PBT
       Case  20-1941 Document:  1-1 Page:
                              Document 2-3 30    Date Filed:Page
                                           Filed 06/05/20    05/07/2020
                                                                 9 of 20




inducements. Those promises of leniency were, actually, fulfilled. None of this was

disclosed to Tillery.

      The suppression of material exculpatory or impeachment evidence violates

due process. Giglio v. United States, 405 U.S. 150, 154 (1972) (citing Brady v.

Maryland, 373 U.S. 83 (1963)). Furthermore, the Supreme Court has long held that

"a deliberate deception of court and jury by the presentation of testimony known to

be perjured . . . [is] inconsistent with the rudimentary demands of justice . . ."

Mooney v. Holohan, 294 U.S. 103, 112 (1935). Any conviction "obtained by the

knowing use of perjured testimony is fundamentally unfair . . ." United States v.

Agurs, 427 U.S. 97, 103 (collecting cases). See also Haskell v Superintendent

Greene SCI, 866 F.3d 139, 151 (3rd Cir. 2017); Lambert v. Blackwell, 387 F.3d

210, 242-43 (3rd Cir. 2004).

      The knowing suppression of exculpatory evidence is both a violation of

Brady/Napue and prosecutorial misconduct. United States v. John-Baptiste, 747

F.3d 186, 209 (3d Cir. 2014) (citations omitted). Claims involving the solicitation

of perjured testimony are subject to a "strict standard of materiality", under which a

conviction "must be set aside if there is any reasonable likelihood that the false

testimony could have affected the judgment for the jury." United States v. Agurs,




                                           9
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     31 06/05/20
                                        2-3 Filed Date Filed:Page
                                                              05/07/2020
                                                                  10 of 20




427 U.S. 97, 103 (1976) (citations omitted); Lambert v. Blackwell, 387 F.3d 210,

242 (3d Cir. 2004).

      The declarations of Emanuel Claitt and Robert Mickens undermine the

entirety of the Commonwealth's case. Both state their testimony - all the evidence

inculpating Tillery - was manufactured by the Commonwealth. In addition to this,

the Commonwealth suppressed evidence of deals to dismiss a set of robbery

charges, to receive reduced time on charges which Claitt pled guilty to, and also

completely concealed the existence of a separate set of robbery charges for which

Claitt was arrested four days before his statement to police inculpating Tillery.

       This Court has explained that, when a key witness testifies, falsely, that they

received no consideration for their testimony, this alone suffices to make out a

Napue claim. Haskell v. Superintendent Greene SCI, 866 F.3d 139, 145-47 (3d Cir.

2017) (citation omitted). Taking the above facts as proven for purposes of

establishing a prima facie case, and conducting a review, as § 2244(b)(2)(B)(ii)

states, "in light of the evidence as a whole" - a review which should include in its

purview the paucity of evidence against Tillery at trial - this Court should conclude,

to a clear and convincing (or indeed, to any) standard, that there is a prima facie

showing that no reasonable factfinder who was aware of this evidence would have

found Tillery guilty.


                                          10
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     32 06/05/20
                                        2-3 Filed Date Filed:Page
                                                              05/07/2020
                                                                  11 of 20




       3.    The Factual Predicate Could Not Have Been Discovered
             Previously Through the Exercise of Due Diligence
      The level of diligence displayed by Tillery is best evaluated by the District

Court in view of the "factually intensive" nature of the inquiry. Holland v. Florida,

560 U.S. 531, 653-54 (2010). Indeed, this Court is only required to pass upon

whether Tillery makes a prima facie showing of diligence.

      As this Court has explained, the "reasonable diligence" standard does not

require extreme or exceptional diligence. Wilson v. Beard, 426 F.3d 653, 660 (". . .

to satisfy § 2244(d)(1)(D)'s 'due diligence' standard, a prisoner must exercise

'reasonable diligence in the circumstances."); Lacava v. Kyler, 398 F.3d 271, 277

(3d Cir. 2005) (reasonable diligence does not require "the maximum feasible

diligence."). This Court recognizes that a long period of incarceration bears on the

due diligence inquiry, and that "physical confinement can limit a litigant's ability to

exercise due diligence." Schuleter v. Varner, 384 F.3d at 75 (citing Moore v.

Knight, 368 F.3d 936, 940 (7th Cir. 2004)).

      Petitioner has consistently maintained his innocence. He was aware at trial

that the testimony against him was perjured. Following his conviction, despite the

lack of legal representation, he steadily conducted research on Claitt and Mickens

and investigated avenues through which he could prove his innocence. This

included obtaining a large number of external documents and public records

                                          11
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     33 06/05/20
                                       2-3 Filed Date Filed:Page
                                                             05/07/2020
                                                                 12 of 20




through the Pennsyvlania Right-to-Know Law, including trial transcripts, docket

entries and letters from the Philadelphia District Attorney requesting leniency for

Emanuel Claitt, which were used to support his second PCRA petition in 2007. Pa.

436-474. This extensive investigation disclosed one falsification concerning

undisclosed plea deals: that Claitt was promised "no more than ten years" when

sentenced on his 1978-1980 charges.

      In contrast, the factual predicate underlying the instant petition is the

Commonwealth's fabrication of the entirety of the witness testimony against

Tillery, and its suborning of perjury. The Commonwealth deliberately concealed

misconduct, including threats and wrongful inducements (including sex-for-

testimony exchanges) given to Claitt and Mickens. Police and prosecutors

manufactured the entirety of the substantive testimony, and concealed plea deals

(as well as entire sets of charges) which were not raised in the 2007 PCRA.

      Petitioner's 2007 PCRA petition shows that he has consistently and patiently

sought, within the constraints imposed upon him by his three-decade-long

incarceration - of which approximately 20 years were spent in solitary confinement

- to uncover information proving his innocence through public records.

      Petitioner did not attempt to contact Claitt or Mickens. He did not do so in

the preparation for his 2007 PCRA, or afterwards, until they themselves came


                                          12
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     34 06/05/20
                                        2-3 Filed Date Filed:Page
                                                              05/07/2020
                                                                  13 of 20




forward in 2016. It is not that doing so never occurred to him. The reason he did

not previously seek to contact either witness is because the Commonwealth

maintained, falsely, that Claitt and Mickens had been threatened by him.

      At trial, Claitt falsely maintained that Tillery had attempted to shoot him in

1982 in retaliation for his testimony. Pa 9. The Commonwealth also obtained a

protective order to conceal Mickens' identity from the defense, on the false grounds

that Mickens feared retaliation. Because of the prosecutorial misconduct in this

case, any attempt to contact Claitt or Mickens would have prompted immediate

retaliation from prosecutors. Claitt states that, as recently as 2014, he was still

receiving favorable treatment from the Philadelphia District Attorney's office. Pa 5.

      To further explain the consequences for him if he had attempted to contact

either witness earlier, Tillery briefly summarizes the circumstances of his

incarceration.

      Following his conviction, Tillery was identified in prison as a leader in the

prison population and - falsely - as a former leader in the Philadelphia Black Mafia.

After riots broke out at Camp Hill in October 1989, Tillery was shipped out of

Pennsylvania and transferred into the federal system, into maximum security and

solitary confinement at Leavenworth and then the super-max isolation prison at

Marion, Ill. His prison jacket falsely stated that he was a participant in the Camp


                                           13
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     35 06/05/20
                                        2-3 Filed Date Filed:Page
                                                              05/07/2020
                                                                  14 of 20




Hill riot and that he had "gang involvement". These allegations were plainly

incorrect, since Tillery was not even incarcerated at Camp Hill when the riots

happened, and could not have been a participant.4

       Over three decades of incarceration,5 Tillery has had zero misconducts based

on gang affiliations or prisoner organizing, belying his alleged affiliation with the

"Black Mafia". He was released from solitary confinement in 2014 after eleven

years without a misconduct: only two years before Claitt and Mickens made their

declarations.

       This Court has definitively rejected the proposition that, for a Brady claim, a

due diligence requirement should be imposed on the defendant. Dennis v. Sec'y, Pa.

Dep't of Corr., 834 F.3d 263 (3rd Cir. 2016). In fact, the allegations in this Petition



   4
      The errors in Tillery's record were not corrected until twenty years after his
conviction, in 2007-2009, when Tillery participated in a class action lawsuit
challenging the grounds for his solitary confinement in the New Jersey State
Management Control Unit (MCU). Although the action was dismissed on summary
judgment, the twenty-year error in his record concerning his presence at Camp Hill
during the riots was corrected during the lawsuit. Tillery v. Hayman, No. 3:07-cv-
02662-MLC-LHG (D.N.J. Mar. 31, 2011).
   5
       Over the course of his thirty year incarceration, Tillery has been transferred
to more than ten different prisons. In addition to solitary confinement at
Leavenworth and Marion, Tillery spent five years in the New Jersey State
Management Control Unit (MCU) in Trenton, four years in solitary at SCI Retreat,
SCI Pittsburgh and SCI Forest, and four months in solitary at SCI Frackville, for a
total of approximately 20 years in solitary confinement.

                                          14
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     36 06/05/20
                                        2-3 Filed Date Filed:Page
                                                              05/07/2020
                                                                  15 of 20




closely track Banks v. Dretke, 540 U.S. 668 (2004), on which Dennis relied. In

rejecting any due diligence requirement for Brady claims alleging prosecutorial

misconduct, the Supreme Court in Banks held that "[a] rule thus declaring

'prosecutor may hide, defendant must seek,' is not tenable in a system

constitutionally bound to accord defendants due process." Id. at 696.

      Although Tillery recognizes that the due diligence requirement for a Brady

claim is analytically distinct from the gatekeeping inquiry here, this Court's

opinion in Dennis should weigh heavily in its consideration of whether Tillery

makes a prima facie showing of due diligence. It was the Commonwealth's

misconduct which prevented Tillery from uncovering the perjured testimony in this

case. The witnesses who have now come forward all state that they feared, and

continue to fear, retaliation for doing so. Pa 9, 18. Despite these impediments,

Tillery researched and filed a previous petition on suppressed evidence of plea

deals, using available public information. This Court should find that, for purposes

of 28 U.S.C. § 2244(b)(2)(B), Tillery exercised reasonable diligence.




                                          15
         Case:2:20-cv-02675-PBT
        Case    20-1941 Document: 1-1 Page:
                                Document     37 06/05/20
                                         2-3 Filed Date Filed:Page
                                                               05/07/2020
                                                                   16 of 20




   B.          PETITIONER SATISFIES AN EQUITABLE EXCEPTION TO
               28 U.S.C. § 2244(d)

        1.     Legal Standard
        "A 1-year period of limitation shall apply to an application for a writ of

habeas corpus by a person in custody pursuant to the judgment of a State court." 28

U.S.C. § 2244(d)(1).

        AEDPA's limitation period "does not set forth 'an inflexible rule requiring

dismissal whenever' its 'clock has run'." Holland v. Florida, 560 U.S. 631, 645

(2010) (quoting Day v. McDonough, 547 U.S. 198, 208 (2006)). Instead, the

limitation period is subject to both statutory and equitable tolling. 6 Munchinski v.

Wilson, 694 F.3d 308, 327-29 (3d Cir. 2012). In addition to tolling, "to prevent a

'fundamental miscarriage of justice', an untimely petition is not barred when a

petition makes a 'credible showing of actual innocence' . . . " Reeves v. Fayette SCI,

897 F.3d 154, 160 (3d Cir. 2018) (quoting McQuiggin v. Perkins, 569 U.S. 383,

392 (2013)).




   6
      Because the Pennsylvania courts rejected Tillery's PCRA petition as
untimely, it was not "properly filed" within the meaning of 28 U.S.C. § 2244(d)(2),
and he was not entitled to statutory tolling, per Pace v. DiGuglielmo, 544 U.S. 408,
417 (2005).

                                           16
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     38 06/05/20
                                        2-3 Filed Date Filed:Page
                                                              05/07/2020
                                                                  17 of 20




       2.     Petitioner Makes Out a Gateway Claim of Actual Innocence
       In McQuiggin v. Perkins, 569 U.S. 383 (2013), the Supreme Court

recognized that the "fundamental miscarriage of justice" exception to the doctrine

of procedural default, recognized in Schlup v. Delo, 513 U.S. 298 (1995), provides

an equitable exception to AEDPA's statute of limitations. "McQuiggin illustrates

that where a petitioner makes an adequate showing of actual innocence, our

interest in avoiding the wrongful conviction of an innocent person permits the

petitioner to pursue his constitutional claims in spite of the statute of limitations

bar." Satterfield v. Dist. Att'y Phila., 872 F.3d 152, 162-63 (3d Cir. 2017).

       The actual innocence claim in Schlup was not itself a constitutional claim,

but a gateway through which the petitioner could pass in order to obtain review of

otherwise barred claims. Schlup, 513 U.S. at 315-16. The petitioner need not show

he is actually innocent of the crime he was convicted of. Rather, a court

determining whether a gateway claim of actual innocence has been proven engages

in a "probabilistic determination" regarding whether it is "more likely than not"

that no reasonable juror, in light of the new evidence, would have found the

petitioner guilty. Id.

       A reviewing court does not exercise "independent judgment as to whether

reasonable doubt exists". Instead, it makes an evaluation "about what reasonable,



                                           17
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     39 06/05/20
                                        2-3 Filed Date Filed:Page
                                                              05/07/2020
                                                                  18 of 20




properly instructed jurors would do." Schlup, 513 U.S. at 329-30; Reeves v. Fayette

SCI, 897 F.3d 154, 160-61 (3d Cir. 2018) (citations omitted). The Supreme Court

has also described this standard as whether it is "more likely than not any

reasonable juror would have reasonable doubt . . . " House v. Bell, 547 U.S. 518,

538 (2006) (emphasis added).

      As discussed previously, the evidence presented in this Petition nullifies the

entirety of the substantive evidence presented at Tillery's trial, and no reasonable

factfinder presented with this evidence could have found Tillery guilty.

      Petitioner also emphasizes that the claims in his Petition have never been

subject to any evidentiary development. The dismissal of his PCRA petition was

on timeliness (i.e. procedural) grounds, and the Pennsylvania courts made no

findings on the merits of his claim. The PCRA court did find that Tillery did not

exercise due diligence as a matter of state law, but the questionable grounds of that

decision are amply illustrated by the fact that, relying on exactly the same cases

and arguments, Tillery's alleged co-conspirator, William Franklin, obtained a

reversal and a remand to the PCRA court following an identical dismissal on

timeliness grounds - a reversal made over a credibility determination by the PCRA

court. Pa 559-578.




                                          18
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     40 06/05/20
                                        2-3 Filed Date Filed:Page
                                                              05/07/2020
                                                                  19 of 20




       There is no further backstop if Tillery is not permitted to develop the merits

of his claim of factual innocence. Under these circumstances, this Court should

permit the District Court to determine whether Tillery makes out a Schlup claim.

Cristin v. Brennan, 281 F.3d 404, 417 (3d Cir. 2002) (28 U.S.C. § 2254(e)(2) does

not apply to "hearings on excuses for procedural defaults"); Holloway v. Horn, 355

F.3d 707, 716 (3d Cir. 2004).


       3.    Petitioner Qualifies for Equitable Tolling
       The AEDPA statute of limitations is also subject to equitable tolling.

Holland v. Florida, 560 U.S. 631 (2010). For equitable tolling to apply, a petitioner

must show that he has been diligently pursuing his rights and that an extraordinary

circumstance prevented him from filing his petition on time. Holland, 560 U.S. at

649.

       As discussed previously, Tillery has shown reasonable diligence in pursuing

his petition. He submits that his lack of access to legal resources during his

incarceration, including the destruction of his legal files in 2011 at SCI Pittsburgh,

constitutes extraordinary circumstances. Miller v. N.J. State Dep't of Corr., 145

F.3d 616 (3d Cir. 1998).




                                          19
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     41 06/05/20
                                       2-3 Filed Date Filed:Page
                                                             05/07/2020
                                                                 20 of 20




IV.   CONCLUSION

      The prosecutorial misconduct documented in this Petition is grave. It

concerns far more than isolated bits of false information; it implicates the entirety

of Petitioner's trial. The Commonwealth's misconduct resulted in the convictions of

two men on spurious charges, and constitutes a fundamental miscarriage of justice.

      As a credible and amply corroborated claim of factual innocence, this

Petition deserves further evidentiary development. Petitioner should not be denied

this last opportunity to prove his claims when the Superior Court of Pennsylvania,

in William Franklin's case, made the right decision and granted Franklin a hearing.

Petitioner is factually innocent of the shooting of Joseph Hollis, and he appeals to

this Court to grant him this final opportunity, after thirty-seven years, to show his

innocence.



Dated :   <( / ::.3o / ;)a                     Respectfully Submitted,




                                               MALO     G._JlLLERY
                                               Petition~ro Se
                                               SCI Chester
                                               500 E. 4th Street
                                               Chester, PA 19013


                                          20
